DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1, 8, and 9, the prior art does not teach outputting a prescribed number of pairs of video and vehicle behavior data pairs in sequence from smallest text distance to a search text as claimed.
As per claims 5 and 8, the prior art does not teach training the claimed feature extraction models so as to reduce the claimed overall loss function, as the prior art would not suggest such a scheme which only makes sense for the use of matching sentences to video features and vehicle behavior features.
In each claim, the recited use of the loss function practically integrates a judicial exception of searching for a vehicle-view video based on both video features and vehicle behavior features, instead of merely reciting “based on machine learning” or the like.
Huval, US 2018/0373980 A1, broadly teaches the idea that video may be associated with vehicle behavior (Hurval ¶ 0103).  Hurval, however, does not teach querying vehicle behavior, and does not address the deficiencies identified in the prior art noted by Applicant (Specification [0006]-[0007]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883. The examiner can normally be reached Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/Primary Examiner, Art Unit 2159